Citation Nr: 1746316	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a muscle injury associated with a shell fragment wound (SFW) of the right thigh.  

2.  Entitlement to a compensable evaluation for scar of the right thigh associated with a SFW of the right thigh.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right thigh associated with a SFW of the right thigh.  

4.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right thigh associated with a SFW of the right thigh.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971, with service in the Republic of Vietnam from September 1969 to April 1970 for which he was awarded the Purple Heart for his injury during combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was last before the Board in February 2015, at which time it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

The issues of limitation of flexion and extension of the right thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's muscle injury of the right thigh is not demonstrable of more than a moderate muscle disability.  

2.  Beginning April 28, 2015, but no earlier, the Veteran's single right thigh scar is shown to be painful; at no time during the appeal period is the right thigh scar shown to be unstable or of an area greater than 5 sq. cm.  



CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for muscle injury of the right thigh associated with SFW of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2016).

2.  The criteria for establishing a 10 percent evaluation, but no higher, for right thigh scar associated with SFW of the right thigh, beginning April 28, 2015 but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 7801-7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Increased Evaluation for Muscle Injury of the Right Thigh

Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his muscle injury of the right thigh associated with a SFW of the right thigh under Diagnostic Code 5314.  That rating has been in place for more than 20 years and is therefore protected.  See 38 C.F.R. § 3.951 (2016).

The Veteran filed his claim for increased evaluation on December 13, 2011; the Board has therefore considered whether an increase is warranted to include up to one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2016).  

Diagnostic Code 5313 provides evaluations for disability of muscle group XIII.  The function of this muscle group includes extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee by belt-over-pulley action at the knee joint.  The location of this muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  A noncompensable evaluation is assigned for a slight injury.  A 10 percent rating is assignable for moderate injury.  A 30 percent rating is assignable for moderately severe injury, and a 40 percent rating is warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2016).

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

In a February 2010 statement, the Veteran indicated that he had intense pain in his right hip and thigh from his SFW injury; his wife applied muscle cream to his leg to relieve pain.  He further stated that he had a hard time going up and down stairs, bending over and walking long distances because of his pain.  

The Veteran underwent a VA examination in March 2012.  However, the examiner only performed a musculoskeletal examination of the Veteran and did not perform a muscle examination at that time.  

The Veteran underwent another VA examination in April 2015; the examiner diagnosed the Veteran with a right rectus femoris muscle injury secondary to a SFW of the right thigh.  The Veteran reported constant right hip and thigh pain at that time.  The initial injury was noted as a penetrating muscle injury due to a SFW.  On examination, the examiner noted that the Veteran's right muscle group XIV (sartorius, rectus, rectus femoris, quadriceps) was affected.  The examiner noted there was no history of rupture of the Veteran's diaphragm with herniation, extensive muscle hernia of any muscle, or injury of his facial muscles.  The Veteran was noted to have entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  The Veteran, however, was not noted to have any know fascial defects, nor did his muscle injury affect muscle substance or functioning.  The examiner found that the Veteran did not have any of the cardinal signs or symptoms of a muscle injury; muscle strength testing of his lower extremity muscle groups was normal and he did not have any muscle atrophy.  The Veteran was found to require constant use of a cane and a lumbar brace.  The Veteran was not found to have any retained metallic fragments.  The examiner further indicated that the Veteran's muscle injury did not impact his ability to work.  The examiner concluded that the Veteran's only symptomatology associated with his muscle injury on examination at that time was a subjective compliant of pain; the examiner further concluded that the limitation of motion of the hip was more likely associated with the Veteran's nonservice-connected bilateral hip osteoarthritis.  

The Board has reviewed the Veteran's VA treatment records associated with the claims file.  Generally, those records do not document any treatment for the Veteran's muscle injury of the right thigh.  

Initially, the Board reflects that the Veteran has been service connected for a muscle injury of his right muscle group XIII.  However, the only evidence of a muscle injury observed throughout the appeal period is a muscle injury of his right muscle group XIV.  It appears to the Board that the VA examiner during the April 2015 examination merely made a clerical error in selecting the incorrect box when filling out the Disability Benefits Questionnaire (DBQ) and that the affected muscle group in this case is group XIII and not XIV.  

Throughout the appeal period, the Veteran is not shown to have any cardinal signs or symptoms of a muscle disability, particularly as noted in the April 2015 VA examination.  The Board does, however, acknowledge the Veteran's complaints of constant right thigh pain, as well as his difficulty in walking long distances, navigating stairs, and bending over.  After evaluating those symptoms in conjunction with the objective VA examination results, the Board cannot find that the Veteran's muscle injury is more than a moderate muscle injury; in particular, there is no indication of observable loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side throughout the appeal period.  

Accordingly, the Board must deny the Veteran's claim for increased evaluation of his muscle injury of the right thigh associated with a SFW of the right thigh based on the evidence of record at this time.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5313.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Scar of the Right Thigh

The Veteran filed his claim for increased evaluation on December 13, 2011.  The AOJ awarded the Veteran service connection for his residual scar of the right thigh in the March 2012 rating decision, assigning him a noncompensable evaluation under Diagnostic Code 7805, beginning December 13, 2011.  

Diagnostic Code 7805 redirects the evaluator to consider appropriate evaluations under Diagnostic Codes 7800 to 7804.  The Board notes that Diagnostic Code 7800 is not applicable in this case, as the Veteran's right thigh scar is necessarily not of the head, face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

In a February 2010 statement, the Veteran indicated that he had intense pain in his right hip and thigh from his SFW injury; his wife applied muscle cream to his leg to relieve pain.  He further indicated that he had a hard time going up and down stairs, bending over and walking long distances because of his pain.  

The Board has reviewed the Veteran's VA treatment records associated with the claims file.  Generally, those records do not document any treatment for the Veteran's right thigh scar.  

The Veteran underwent a VA examination of his right hip/thigh in February 2012, during which the examiner noted that the Veteran had a right thigh scar, but that scar was not painful, unstable or greater than 39 sq. cm in area; a Scars DBQ was not completed at that time.  The Veteran underwent another VA examination in March 2012, although that examiner did not comment as to the Veteran's right thigh scar and also did not complete a Scars DBQ.  

On April 28, 2015, the Veteran underwent a VA scars examination.  At that time, the examiner diagnosed the Veteran with a residual scar of the right thigh associated with his SFW of the right thigh.  The examiner noted that the scar did not affect his face.  The Veteran denied any painful or unstable scars at that time.  On examination, the examiner noted that the Veteran had a 5 cm by 1 cm deep non-linear scar on his right anterior thigh; the examiner noted the area was 5 sq. cm.  The examiner noted that photographs were not indicated and concluded that the Veteran's scar did not impact his ability to work.  The same examiner, however, did note that the Veteran had a painful, unstable or scar greater than 39 sq. cm in area in the examination report respecting the Veteran's right hip/thigh also completed that day.  

The Veteran submitted a Notice of Disagreement, VA Form 21-0958, in May 2015, in which he indicated that "many veterans [have] been compensated accordingly with the measure of the scars."  

The Veteran finally underwent a VA scars examination in April 2016.  At that time, the examiner diagnosed the Veteran with a residual scar of the right thigh associated with his SFW of the right thigh.  The Veteran reported occasional itching over the scar area at that time, although he denied any painful or unstable scars at that time.  On examination, the examiner noted that the Veteran had a 5 cm by 1 cm deep non-linear scar on his right anterior thigh; the examiner noted the area was 5 sq. cm.  The examiner noted that photographs were not indicated and concluded that the Veteran's scar did not impact his ability to work.

Based on the foregoing evidence, by resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation for the Veteran's right thigh scar is warranted beginning April 28, 2015.  On that date, the VA examiner indicated that the Veteran had a painful scar.  Although the April 2016 examiner noted that the Veteran's scar was not painful, the Veteran reported occasional itching of the scar area on examination.  The Board therefore finds that the evidence of record more closely approximates to a single painful scar since April 28, 2015.  

An evaluation prior to that date is not warranted as there is no evidence that the Veteran's single right thigh scar was painful prior to the April 28, 2015 VA examination.  Moreover, at no point during the appeal period, was the Veteran's right thigh scar shown to be unstable, or to have an area greater than 5 sq. cm.  

Accordingly, by resolving reasonable doubt in his favor, the Board finds that a 10 percent evaluation, but no higher, is warranted for the Veteran's right thigh scar associated with a SFW of the right thigh beginning April 28, 2015, but no earlier.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 7804, 7805.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for muscle injury of the right thigh associated with a SFW of the right thigh is denied.  

A 10 percent evaluation, bu no higher, for right thigh scar associated with SFW of the right thigh, beginning April 28, 2015 but no earlier, is granted, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The Veteran's last VA examination of his right thigh with regard to orthopedic disability was in April 2016.  The Board has reviewed the April 2016 examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Likewise, the examiner noted that there was pain during range of motion, but that there was no evidence of pain on weightbearing; the examiner did not address whether there was pain during nonweightbearing.  

Consequently, the Board finds that a remand is necessary in order to obtain another examination, which adequately assesses the current severity of the Veteran's limitation of flexion and extension of the right thigh associated with a SFW of the right thigh.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Ponce and San Juan VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his limitation of flexion and extension of the right thigh associated with a SFW of the right thigh.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The right hip/thigh should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for increased evaluation of the limitation of flexion and extension of the right thigh associated with a SFW of the right thigh.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


